 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONICO J. QUIROGA III,                           No. 1: 16-cv-00234-DAD-GSA
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   SERGEANT GRAVES, et al.,                         PLAINTIFF’S MOTION FOR PRELIMINARY
                                                      INJUNCTIVE RELIEF
15                      Defendants.
                                                      (Doc. Nos. 41, 42)
16

17

18          Plaintiff Monico J. Quiroga III (“plaintiff”) is a prisoner proceeding pro se and in forma

19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 31, 2018, findings and recommendations were entered, recommending that

22   plaintiff’s motion for preliminary injunctive relief be denied as moot. (Doc. No. 42.) The court

23   construes plaintiff’s motion as requesting preliminary injunctive relief against the Kern County

24   Sheriffs’ Department, but as discussed in the magistrate judge’s findings and recommendations,

25   plaintiff is currently in the custody of the California Department of Corrections and Rehabilitation

26   at High Desert State Prison in Susanville, California. (Id. at 2.) As concluded in the findings and

27   recommendations, because plaintiff is no longer in the custody of the Kern County Sheriffs’

28   Department, his motion for a preliminary injunction has been rendered moot. (Id.)
                                                      1
 1          The findings and recommendations were served on plaintiff and contained notice that

 2   objections were to be filed within fourteen (14) days. (Id. at 3.) On August 9, 2018, plaintiff

 3   filed objections. (Doc. No. 43.)

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 6   including plaintiff’s objections, the court finds the findings and recommendations to be supported

 7   by the record and proper analysis. Plaintiff’s objections do not respond to the findings and

 8   recommendations, but instead merely assert that the court has jurisdiction over this action. (Doc.

 9   No. 43.)

10          Accordingly,

11          1.      The findings and recommendations issued by the magistrate judge on July 31,

12                  2018 (Doc. No. 42) are adopted; and

13          2.      Plaintiff’s motion for preliminary injunctive relief (Doc. No. 41), filed on July 26,

14                  2018, is denied; and

15          3.      This matter is referred back to the assigned magistrate judge for further

16                  proceedings consistent with this order.

17   IT IS SO ORDERED.
18
        Dated:     October 6, 2018
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
